DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 17 May 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 7-21, 23-27 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 7-11 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes forming a recess in a fin adjacent a channel region, and growing first and second epitaxial layers in the recess using the as claimed first through fourth growth rates, wherein the second growth rate is greater than the first growth rate, wherein the third growth rate is less than the first growth rate, and wherein the fourth growth rate is greater than the second growth rate; and
Claims 12-20 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes forming a recess in a fin adjacent a channel region, and growing first and second epitaxial layers in the recess using respective first and second temperatures and respective first and second pressures, wherein the first temperature is less than the second temperature, and wherein the first pressure is greater than the second pressure; and
Claims 21, 23-27 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes etching a recess in a substrate adjacent a channel region, and sequentially growing first, second, and third epitaxial layers in and on the recess, wherein the first epitaxial layer includes boron doped germanium, wherein the second epitaxial layer includes boron doped germanium having a greater boron concentration than the first epitaxial layer, and wherein the third epitaxial layer includes boron doped germanium having a lower boron concentration than the second epitaxial layer and a lower germanium concentration than both the first epitaxial layer and the second epitaxial layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws